DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    This is in response to amendment filed on 11/30/2021 in which claims 1-28 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Zhuo et al (US 10673475 B1) teaches  a transmitter of a communication system using hybrid digital/analog beamforming, configured to perform a code division feedback method for digital pre-distortion DPD. The transmitter further comprise a combining antenna at the receiver chain, instead of the plurality of combining modules. The combining antenna may receive the combined feedback signal r through the wireless channel. The DPD adaptation module can compute the wireless channel. After computing, the DPD adaptation module may adjust the DPD module to cancel the distortion. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: sampling the signal, received over the air, at one or more RF receive elements and calculating coefficients for a digital pre-distorter (DPD) based on samples and the transmitted signal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US-20110270590-$).did. or (US-8982995-$ or US-11133854-$ or US-10673475-$).did. or (US-20200395963-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633